Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Por considerar que en el caso de autos únicamente nos corresponde revisar una controversia de índole jurisdiccio-nal que surgió en la etapa de vista para determinación de causa probable para arresto del Senador Roberto Rexach Benítez y la Srta. Ana M. Millán, suscribo la opinión ma-yoritaria emitida por el Tribunal. Comparto la posición de los compañeros Jueces Asociados Señor Negrón García y Señor Rebollo López de que la utilización de las leyes pe-nales o de otra índole como instrumentos de presión y per-secución política es reprobable y está prohibido por nuestra Constitución. Sin embargo, en la etapa procesal en que se encuentran los casos y aclarada la facultad investigativa y acusatoria del Secretario de Justicia, procede la devolución de éstos al foro de instancia para que, al continuar los pro-cedimientos, el Senador Rexach Benítez y la Srta. Ana Mi-llán, de así entenderlo procedente, levanten la defensa co-rrespondiente y rebatan la presunción de que el Ministerio Fiscal ha obrado de buena fe.
hH
Al evaluar este recurso tomamos en consideración el he-cho de que ni el Senador Roberto Rexach Benítez ni la Srta. Ana Millán han formulado un señalamiento directo ante el foro de instancia o ante nos de que el Estado los ha acusado por razones políticas. De los autos se desprende *312claramente, que tanto en la etapa de determinación de causa para arresto como en la vista preliminar, el Senador Rexach Benítez y la señorita Millán Alvarez únicamente adujeron que el Secretario de Justicia no tenía jurisdicción para encausarlos por todos los delitos alegadamente come-tidos en fechas anteriores y posteriores a la vigencia de la ley que creó la figura del Fiscal Especial Independiente. El foro de instancia acogió estos señalamientos y ordenó la desestimación de todos los cargos contra los imputados.
De esta determinación recurrió la Procuradora General y señaló que el tribunal a quo incidió al privar de jurisdic-ción al Secretario de Justicia para encausar al Senador Rexach Benítez y a la señorita Millán Alvarez por alegada-mente violar el Art. 166(a), 33 L.P.R.A. sec. 4272(a), y el Art. 272 del Código Penal, 33 L.P.R.A. see. 4592. Oportu-namente emitimos una orden para que el Senador Rexach Benítez y la señorita Millán Alvarez mostraran causa por la cual no debíamos revocar la resolución recurrida.
Habiendo comparecido los imputados, una mayoría de los miembros de esta Curia concluye que “en cuanto a los cargos fundados en hechos ocurridos con anterioridad a la vigencia de la Ley Núm. 2, supra, no cabe duda que el Departamento de Justicia tenía facultad exclusiva para tramitar su encausamiento por la vía ordinaria. El texto claro del Art. 22 de la Ley Núm. 2 [de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z)] no permite otra conclusión”. (Escolio omitido.) Opinión mayoritaria, págs. 308-309.
Por ende, decidimos que el tribunal a quo tenía jurisdic-ción para considerar si había causa probable para arresto y acusación solamente en los cargos sometidos contra el Se-nador Rexach Benítez y la señorita Millán Alvarez funda-mentados en hechos ocurridos anteriores a la vigencia de la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. sees. 99h — 99z). Como resultado de esta decisión, se devuelve el caso al tribunal de instancia para que se celebre la corres-pondiente vista preliminar provista por nuestro ordena-*313miento procesal. Esto es, simple y llanamente lo que hoy resuelve este Tribunal.
HH HH
Este dictamen no impide que, una vez se devuelvan los casos al foro de instancia, el Senador Rexach Benitez y la señorita Millán, oportunamente, invoquen que ha mediado discrimen por razón de ideas políticas en la investigación y encausamiento por los delitos imputados. Ciertamente, los imputados tienen derecho a invocar esta defensa y a fun-damentarla con la prueba pertinente.
Uno de los principios rectores de nuestro ordenamiento constitucional es que “[t]odos los hombres son iguales ante la Ley”. Art. II, Sec. 1 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257. También, nuestra Carta de Derechos expresamente prohíbe “discri-men alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”. Carta de Derechos, supra.
Estos preceptos claramente prohíben que el Estado dis-crimine entre personas que están en circunstancias similares. Por ende, corresponde a los tribunales examinar cuidadosa y rigurosamente cualquier planteamiento de un acusado de que el Estado ha discriminado contra él por una de las razones proscritas por la Carta de Derechos.
Ahora bien, es responsabilidad de la parte afectada le-vantar oportunamente la defensa una vez se inicien los procedimientos criminales en un foro con jurisdicción. También tiene que someter la prueba pertinente para fun-damentar la defensa de encausamiento criminal selectivo por parte del Ministerio Público y rebatir la presunción de buena fe que tiene la acción estadual. Por su parte, una vez se establezca un caso prima facie de discrimen, el Estado tiene derecho a refutar la evidencia presentando la prueba *314necesaria para sostener que la investigación y acusación no son atribuibles a razones impermisibles.
No olvidemos que existe una presunción de que el Mi-nisterio Fiscal ha obrado de buena fe y sin motivaciones políticas al encausar a una persona —J.F. Lawless, Prose-cutorial Misconduct, Nueva York, Kluwer Law Book Publishers, Inc., 1985, Sec. 3.26, pág. 169— y que rebatirla, en términos evidenciarios, no es una tarea fácil:
When considering an attack on the Government’s exercise of its broad discretion in the decision whether to prosecute a particular case, we presume that choice has been made in good faith for reasons of sound governmental policy. See United States v. Lichenstein, 610 F.2d 1272, 1281 & n.4 (5th Cir.), cert. denied, 447 U.S. 907, 100 S.Ct. 2991, 64 L.Ed. 2d 856 (1980) .... To overcome this presumption, defendants bear a heavy burden. (Énfasis suplido.) United States v. Saade, 652 F.2d 1126, 1135 (1er Cir. 1981).
Para poder prevalecer el acusado tiene que establecer que: (1) personas similarmente situadas no han sido acu-sadas, y (2) la selección discriminatoria por parte del Mi-nisterio Público al acusar ha sido intencional y de mala fe, fundamentada en consideraciones impermisibles como lo son la raza, la religión, la afiliación política o el deseo de ejercer derechos constitucionales. Wayte v. United States, 470 U.S. 598 (1985);(1) United States v. Berrios, 501 F.2d 1207 (2do Cir. 1974); United States v. Saade, supra; Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 165 (1984), opinión disidente del Juez Asociado Señor Negrón *315García. Véanse, además: Anotación, What Constitutes such Discriminatory Prosecution or Enforcement of Laws as to Provide Valid Defense in Federal Criminal Proceedings, 45 A.L.R. Fed. 732; Anotación, What Constitutes such Discriminatory Prosecution or Enforcement of Laws as to Provide Valid Defense in State Criminal Proceedings, 95 A.L.R.3d 280.
A modo de ejemplo, al evaluar una alegación de encau-samiento selectivo hecha por un acusado de violar la Ley de Servicio Militar Selectivo, el Tribunal Supremo de los Estados Unidos expresó en Wayte v. United States, supra, pág. 610:
Even if the passive policy had a discriminatory effect, petitioner has not shown that the Government intended such a result. The evidence he presented demonstrated only that the Government was aware that the passive enforcement policy would result in prosecution of vocal objectors and that they would probably make selective prosecution claims. As we have noted however: “ ‘Discriminatory purpose5 ... implies more than ... intent as awareness of consequences. It implies that the decision-maker ... selected or reaffirmed a particular course of action at least in part ‘because off not merely ‘in spite off its adverse effects upon an identifiable group.” ... In the present case, petitioner has not shown that the Government prosecuted him because of his protest activities. Absent such a showing, his claim of selective prosecution fails. (Enfasis suplido y en el original.)
Cabe señalar que el encausamiento selectivo, por no ir directamente al asunto de culpabilidad o inocencia del im-putado, no es propiamente una defensa como las enumera-das taxativamente entre el Art. 18 y el Art. 25 del Código Penal (33 L.P.R.A. sees. 3091 y 3098) como causas de ex-clusión de responsabilidad:
Selective or discriminatory prosecution while characterized as a “defense,” does not address the guilt or innocence of the defendant, but rather the constitutional propriety of the initiation of the prosecution. Accordingly, the issue is resolved by the *316court rather than by a jury. (Énfasis suplido y escolios omitidos.) Lawless, op. cit, Sec. 3.22, págs. 158-159.
Por otro lado, a través de las jurisdicciones estatales se ha reconocido uniformemente que los tribunales no deben sua sponte desestimar unos cargos criminales sobre el fun-damento de que ha habido encausamiento constitucional-mente discriminatorio. Tampoco procede que se resuelva a favor del acusado sin permitirle al Ministerio Público de-mostrar que la investigación fue de buena fe. Véanse: Ano-tación, Preconviction Procedure for Raising Contention that Enforcement of Penal Statute or Law is Unconstitutionally Discriminatory, 4 A.L.R.3d 404, 409 (1965); People v. Winters, 342 P.2d 538 (Cal. 1959). A modo de ejemplo, en People v. Winters, supra, se enfatizó que un juez de instan-cia no puede, sin antes escuchar la prueba del acusado y la del Ministerio Fiscal, concluir que la fiscalización desigual de la ley constituyó una violación a la igual protección de las leyes. En todos los casos se presume, hasta que haya prueba en juicio que demuestre lo contrario, que la función oficial se realizó regularmente por la autoridad pública.
La presentación de la evidencia que apoye la contención de encausamiento selectivo suele hacerse, de acuerdo con la jurisprudencia norteamericana, en una de dos (2) for-mas: para exonerar al acusado en un procedimiento criminal o para impedir mediante remedio interdictal la aplica-ción de un estatuto penal de forma discriminatoria.
Cuando lo que se intenta es la exoneración por cargos criminales, la norma general y la que se ha adoptado en los tribunales federales(2) es que la alegación se hace mediante moción antes del juicio conforme a la Regla 12(b)(2) de Pro-cedimiento Criminal federal, 18 U.S.C. Lawless, op. cit., *317See. 3.22, pág. 159. Es preciso, además, que se aleguen suficientes hechos de forma tal que la defensa de encausa-miento selectivo rebase la etapa de frivolidad, para que proceda la celebración de una vista evidenciaría. United States v. Oaks, 508 F.2d 1403 ( 9no Cir. 1974). Se ha re-suelto también que dicha vista evidenciaría se justifica cuando se desprende que existen hechos tendentes a de-mostrar encausamiento selectivo o que levanten dudas so-bre las motivaciones del Ministerio Fiscal al acusar. United States v. Saade, supra. Se ha reconocido, además, que a nivel de descubrimiento de prueba es suficiente un colora-ble basis de que hay procesamiento discriminatorio para que se permita a la defensa ampliar su investigación. United States v. Murdock, 548 F.2d 599 (5to Cir. 1977). En el citado caso de United States v. Oaks, supra, el Tribunal devolvió el caso al foro de instancia con la instrucción de que se celebrara una vista sobre el alegado encausamiento selectivo. Instruyó, además, que si el tribunal inferior en-contraba que en efecto hubo tal discrimen, debía absolver al convicto y que sólo debía prevalecer la convicción si no llegaba a tal determinación. United States v. Oaks, supra, pág. 1405.
Por último, cabe señalar que los criterios para determi-nar si procede la consideración de la defensa son total-mente distintos a los que se han establecido para que pro-grese la misma. El peso probatorio para establecer lo segundo es mucho más oneroso que el primero.
F — < HH h-1
En el caso de autos, los imputados no han hecho un señalamiento específico levantando como defensa el encau-samiento selectivo ni han sometido la prueba correspon-diente para fundamentarlo, por lo que desde este estrado apelativo prudencialmente debemos abstenernos de pro-nunciarnos sobre estos extremos. Tampoco debemos tomar *318conocimiento judicial del Informe de la Comisión Especial del Senado para concluir que existe un caso prima facie de encausamiento criminal selectivo por el Departamento de Justicia. Como se trata de dos (2) ramas separadas del Gobierno, lo correcto es que se demuestre que la investiga-ción y encausamiento criminal iniciado por el Departa-mento de Justicia fue por razones políticas y que otros le-gisladores similarmente situados no fueron acusados por los mismos delitos.
Si al devolver el caso al foro de instancia el Senador Rexach Benítez y la señorita Millón Álvarez impugnan los cargos radicados por estar fundamentados en cuestiones políticas, ellos tienen la obligación de traer toda la prueba que estimen necesaria para rebatir la presunción de que el Estado actuó de buena fe.
En los casos donde el Ministerio Público acuse a un líder prominente del partido de oposición, los tribunales deben examinar cuidadosamente cualquier alegación de encausa-miento criminal selectivo por razones políticas. Como el Ministerio Público tiene amplia discreción para encausar criminalmente a los sospechosos de actividades delictivas, corresponde a los tribunales determinar si la acusación ha sido de mala fe y fundamentada en consideraciones impermisibles. Si se concluye que la acusación es por razo-nes políticas, evidentemente, procede la desestimación de los cargos.
IV
Por último, al adjudicar una controversia de esta índole, no olvidemos que en nuestro sistema democrático existe un gobierno de leyes y no de hombres.
Aunque nuestro ordenamiento prohíbe el encausa-miento criminal selectivo por razones políticas, esto no sig-nifica que los líderes políticos ni los funcionarios públicos disfruten de una inmunidad total contra acusaciones cri-*319mínales por el mero hecho de que aleguen que otros simi-larmente situados también violan impunemente la ley ni de que pertenecen a un partido distinto al del Gobierno. Las posiciones particulares de los miembros de un cuerpo no deben ser óbice para que el Estado lleve a cabo sus funciones investigativas y ponga en vigor las leyes en igualdad de condiciones para todos los ciudadanos espe-cialmente cuando se trata de leyes penales. Esto atentaría contra los valores más fundamentales de nuestra vida de-mocrática y crearía una casta intocable de ciudadanos que estarían por encima de la ley. A los que ocupamos posicio-nes públicas nos corresponde el deber de observar una con-ducta ejemplar y de cumplir estrictamente con las leyes. Así. garantizamos los valores fundamentales de nuestro or-denamiento constitucional y la confianza o fe del pueblo en sus dirigentes.
— O —

(1) Es procedente aclarar que este es el primer caso donde propiamente el Tribunal Supremo de Estados Unidos adopta como defensa el encausamiento selectivo.
Aunque ya desde 1886, en Yick Wo v. Hopkins, 118 U.S. 356, 373-374 (1886), el Tribunal federal usó un razonamiento de encausamiento selectivo y expresó que a pesar de que la ley podía ser “justa de su faz e imparcial en apariencia ... si era aplicada y administrada por la autoridad pública con un ojo vil y una mano inequi-tativa de forma tal que se lleven a cabo discrímenes injustos e ilegales entre perso-nas en circunstancias similares” (traducción nuestra) se negaba la igual protección de las leyes bajo la décimocuarta enmienda, no se había enfrentado a la defensa directamente. Véase, además: Notas, And Justice, for All: Wayte v. United States and the Defense of Selective Prosecution, 64 (Núm. 2) N.C. L. Rev. 385 (1986).


(2) El procedimiento para esbozar el argumento de encausamiento selectivo a nivel estatal no es uniforme. En algunos estados se hace mediante moción para desestimar en etapas tempranas del proceso. People v. Utica Daw’s Drug Coompany, 225 N.Y.S.2d 128 (1962). Sin embargo, esta regla no es igual en todas las jurisdicciones.


(5) “Bajo esta fórmula lo esencial es probar que la selección individual estuvo viciada por un ejercicio discrecional indebido, motivada por criterios ajenos a una sana y establecida política pública administrativa. La ausencia de rutina o método objetivo y neutral en la actuación gubernamental tiende a apoyar que ese discerni-miento respondió a consideraciones constitucionales vedadas.” Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 165 (1984), opinión disidente.